Citation Nr: 0504162	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  03-02 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from February 1943 to February 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied service connection for 
bilateral hearing loss and residuals of a back injury.  In a 
November 2003 rating decision, service connection was granted 
for bilateral hearing loss, ending that appeal.  See Holland 
v. Gober, 10 Vet. App. 433 (1997) (per curiam); Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 
F.3d 1030 (Fed. Cir. 1997).  This case has been advanced on 
the docket due to the advanced age of the veteran.  
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2004).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran is claiming that he injured his back when he fell 
off a truck in service.  He has not claimed that he was 
treated during service as a result of this injury.  The 
service medical records show an examination at separation in 
February 1946.  The veteran claimed no defects, and there 
were no musculoskeletal defects noted on physical 
examination.  

In his initial claim for VA benefits following service, the 
veteran applied for service connection for a right leg 
disorder, kidney trouble, and impaired vision.  No back 
disorder was noted on VA examination in December 1948 and he 
denied any residuals of injury.  

In a July 1986 physical examination, arthritis of the 
musculoskeletal system was noted as well as a complaint of 
shoulder pain.  The examiner indicated that the veteran 
complained of right sided rib pain of 4 to 5 years duration.  
In February 1989, he complained of neck pain and indicated 
that he had been seeing a chiropractor for pain for over one 
year.  The paraspinous muscles were tender on palpation.

In June 1993, the veteran claimed that he had been thrown off 
a truck onto his right ribs while serving in the Philippines.  
In January 2001, the veteran filed a claim for service 
connection for a back injury.  In January 2002, he wrote that 
he injured his back when he fell off a truck.

The Board is unable to determine whether the veteran has a 
back disorder which is related to service.  VA has not 
afforded the veteran a medical examination.  The veteran's 
representative has specifically requested a VA examination 
and a medical opinion.  

Accordingly, this case is REMANDED for the following:

1.  The veteran should be provided a VA 
examination to determine if he has a back 
disorder related to service.  The 
examiner should examine the veteran to 
identify the current disability of the 
back, and following a review of the 
claims file and the medical evidence, 
give an opinion on whether it is at least 
as likely as not that any back disorder 
is related to injury in service.  The RO 
must forward the claims file to the 
examiner for review prior to the 
examination.

2.  The RO should readjudicate the claim 
for service connection for residuals of a 
back injury.  If this results in less 
than a full grant of the benefits sought 
on appeal, the RO should prepare another 
Supplemental Statement of the Case.  
Thereafter, this case should be forwarded 
to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



